DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 12/07/10, Applicant, on 2/25/11, amended claims. Claims 1-2, 4-8, 10-11, 13-17, and 19-23 are pending in this application and have been rejected below.
All claims are now eligible under 35 USC § 101. Specifically, these claims are amended to include previous claim 9 and now recite that it deploys additional computing resources. Thus, the claimed solution is rooted in computing technology similar to DDR, and the claim is also similar to Diamond v. Diehr for improving another technology. The claims thus are eligible at step 2A, Prong Two for improving another technology.
The 112b rejection of claims 3 and 12 is withdrawn as these claims are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-8, 10, 13, 15-17, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst, “Self‐adaptive workload classification and forecasting for proactive resource provisioning”, 2014, ICPE’13, pages 187-198, in view of Carvalho et al., “Long-term SLOs for reclaimed cloud computing resources,” 2014, In Proceedings of the ACM Symposium on Cloud Computing (SOCC '14), New York, NY, USA, 1–13.
Concerning claim 1, Herbst discloses:
A method (Herbst – See page 190, Col. 1 – Col. 2, 1st paragraph – experiments with a representative amount of forecasting method executions on a machine with an Intel Core i7 CPU; page 193, Section 4.1 - A successful classification would mean that the forecasting method that delivers the highest accuracy for a particular forecasting interval is selected by the WCF system) comprising: 
decomposing a set of time-series data into a noise signal and a dense signal (Herbst discloses the limitations – See page 188-189, section 2.1 – workload intensity behavior – time series decomposed into trend, season, and noise);
generating, by a machine-learning process (Herbst – see page 193, col. 2- The forecast results are provided continuously over the experiment duration, which means that at the end of an experiment there is for every observed request arrival rate a corresponding forecast mean value with a confidence interval; This experiment compares the forecast accuracy of the WCF approach with the ETS method and the Naive method during a learning process which means that at the beginning there is no historical data available to the individual forecasting methods that are compared.) 
a forecasting model that maps a first set of forecasting components to a first season and a second set of forecasting components to a second season (Herbst – See page 188, Col. 2 - WIB (Workload intensity Behavior) is description of workload’s characteristic changes in intensity over time like shape of seasonal patterns and trends, as well as level of noise and bursts; See page 193, Col. 1, Section 4 - The daily seasonal patterns are possibly overlaid by patterns of a longer periods such as weeks or months. Depending on the monitoring precision, a certain noise level is normally observed, but can be reduced by aggregation of monitoring intervals or smoothing techniques as discussed in Section 3.4 (page 192, col. 1 – observe four noise-related metrics (burstiness index, relative monotonicity, COV and QDC). See page 196, Col. 1 - For a WIB (Workload intensity Behavior) with strong daily seasonal pattern and high amplitude variance due to known calendar effects, the forecast accuracy might be strongly improved by splitting this WIB into two separate time series: regular working days in the first and weekends and public holidays in the second (e.g. a 2nd season)); 
wherein the first set of forecasting components defines a first uncertainty interval for the first season based at least in part on recurring sparse features in the noise signal (Herbst – see page 189, Col. 2, 3rd paragraph – The burstiness index is a measure for the spontaneity of fluctuations within the time series and calculated by the ratio of the maximum observed value to the median within a sliding window. 6th paragraph - The maximum, the median and the quartiles are important indicators of the distribution of the time series data and can be unified in the quartile dispersion coefficient (QDC) defined as the distance of the quartiles divided by the median value; See page 192, Col. 1, 1st paragraph “The four metrics (burstiness index, relative monotonicity, COV and QDC) introduced in Section 2.1 are suitable and sufficient to quantify noise related characteristics within a time series and therefore are repeatedly applied to the set of the most recent time series points of configurable length n”) and the second set of forecasting components defines a second uncertainty interval for the second season (Herbst – See page 188, Col. 2 - WIB (Workload intensity Behavior) is description of workload’s characteristic changes in intensity over time like shape of seasonal patterns and trends, as well as level of noise and bursts; See page 196, Col. 1 - For a WIB (Workload intensity Behavior) with strong daily seasonal pattern and high amplitude variance (disclosing “uncertainty) due to known calendar effects, the forecast accuracy might be strongly improved by splitting this WIB into two separate time series: regular working days in the first and weekends and public holidays in the second (e.g. a 2nd season); claim 4 recites that “uncertainty interval are confidence intervals” – Herbst discloses – page 188, col. 1, 1st paragraph - Our implementation of the proposed Workload Classification and Forecasting (WCF) approach is able to continuously provide time series of point forecasts of the workload intensity with confidence intervals and forecast accuracy metrics in configurable intervals ; see page 193, Section 4.1); 
wherein the first uncertainty interval is computed as a function of a first set of residuals associated with the recurring sparse features in the noise signal (Herbst – page 193, Col. 2-  To quantify the forecast result accuracy, a relative error is calculated for every individual forecast mean value: relative Errort = |forecast Valuet – observed Arrival Rate t|  [divided by] observedArrivalRatet. The distributions of these relative errors are illustrated using cumulative histograms which have inclusive error classes on the x-axis and the corresponding percentage of all forecast points on the y-axis; 
Carvalho – see page 5, col. 2 – A general approach to estimating sˆ is to calculate the standard deviation from the prediction errors (residuals) when applying the fitted forecast model to the same data used for training) and the second uncertainty intervals is computed as a functions of a second set of residuals associated with the recurring dense features in the dense signal (Herbst – See page 193, Section 4.1 - To quantify the forecast result accuracy, a relative error is calculated for every individual forecast mean value 
See also Carvalho – See page 5, Section 4.2 - we also generate a confidence interval; As our prediction, we pick the smallest amount of resources that fit within the confidence interval for our chosen confidence level; page 5, section 4.2, last paragraph – A general approach to estimating sˆ is to calculate the standard deviation from the prediction errors (residuals) when applying the fitted forecast model to the same data used for training) ;
generating, based at least in part on the forecasting model, a forecast for at least once computing resource that projects (Herbst – See page 195, Col. 1, 1st-2nd paragraph – FIG. 7; page requests – when arrival rate higher than a given threshold, average response time by server instances is violated; when arrival rate lower than a given threshold, one of servers is shut down or put in stand by mode; WCF provides forecast mean value and confidence intervals; upper threshold for WCF forecast is placed so that it is not reached constantly in every daily seasonal period);
“(a) a first range of computing metric values for a first future instance of the first season” as a function of the first uncertainty interval (Herbst – See page 195, Col. 1, 1st-2nd paragraph – FIG. 7; page requests – when arrival rate higher than a given threshold, average response time by server instances is violated; when arrival rate lower than a given threshold, one of servers is shut down or put in stand by mode; WCF provides forecast mean value and confidence intervals; upper threshold for WCF forecast is placed so that it is not reached constantly in every daily seasonal period);
(b) “a second range of computing metric values for a second future instance of the second season” as a function of the second uncertainty interval Herbst – See page 195, Col. 1, 1st-2nd paragraph – FIG. 7; FIG. 7 shows different seasons (i.e. days); page requests – when arrival rate higher than a given threshold, average response time by server instances is violated; when arrival rate lower than a given threshold, one of servers is shut down or put in stand by mode; WCF provides forecast mean value and confidence intervals; upper threshold for WCF forecast is placed so that it is not reached constantly in every daily seasonal period; and
	Herbst discloses providing a forecast mean values along with upper threshold and lower threshold for the forecast (See page 193 (forecast mean value with 
	Carvalho discloses the limitations
(a) a first range of computing metric values for a first future instance of the first season “as a function of the first uncertainty interval” (Carvalho – See page 5, Section 4.2 - we also generate a confidence interval: an estimate of the range of values within which the true value should lie with a certain confidence level (a probability, g). As our prediction, we pick the smallest amount of resources that fit within the confidence interval for our chosen confidence level; This lets us trade off the quantity of resources that are predicted against their availability: the higher the confidence level, the lower the risk of an availability SLO violation.);
(b) “a second range of computing metric values for a second future instance of the second season” as a function of the second uncertainty interval (Carvalho – See page 5, Section 4.2 - we also generate a confidence interval: an estimate of the range of values within which the true value should lie with a certain confidence level (a probability, g). As our prediction, we pick the smallest amount of resources that fit within the confidence interval for our chosen confidence level; This lets us trade off the quantity of resources that are predicted against their availability: the higher the confidence level, the lower the risk of an availability SLO violation; See page 5, col. 1 – ETS includes error correction, trend, and Seasonal (S) components; See page 6, Col. 1, 1st paragraph – confidence interval can be for formulaa for the ETS method [which includes seasonal])/
Herst in combination with Carvalho disclose:
Herbst – See page 195, Col. 1, last paragraph – Col. 2- The additions or removals of server instances are triggered either in a reactive manner after an SLA violation or in a proactive fashion anticipating the points in time when SLA violations would occur; see page 196, Section 4.3 - As demonstrated in the case study scenario, the interpretation of WCF forecast results by proactive resource provisioning reduces the number of SLA violations by between 55% to 75%.),
wherein the at least one operation comprises deploying additional resources to satisfy anticipated demand on the at least one computing system (Herbst – See page 188, col. 1 - our self-adaptive WCF approach is an enhancement in foresight for any system that is capable of dynamically provision its resources. Additionally, the forecast results that are provided by the WCF system can be used for anomaly detection; see page 188, col. 2, section 2 - Each Request submitted to the software service by a user encapsulates an individual usage of the service. A request class is a category of requests that are characterized by statistically indistinguishable resource demands. A resource demand in units of time or capacity is a measure of the consumption of physical or virtual resources incurred for processing an individual request; See page 195, Col. 1, 1st paragraph – In this scenario, theWCF system provides forecast mean values and confidence intervals to the resource provisioning system which then can proactively add or remove server instances at that point in time, when the resource or server is needed, in addition to solely reacting on SLA violations).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of forecasting workloads for computing resources in Herbst to further explicitly analyze range of computing resources needed as a function of uncertainty as disclosed in Carvalho, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 10, Herbst discloses:
One or more non-transitory computer-readable media storing instructions wherein the instructions include (Herbst – See page 190, Col. 1 – Col. 2, 1st paragraph – experiments with a representative amount of forecasting method executions on a machine with an Intel Core i7 CPU; See page 191, Section 3.1 – forecasting methods are “computational”; processing times given for different operations that are performed, which page 190 explains is by the CPU).
The remaining limitations in claim 10 are similar to claim 1. Claim 10 is rejected over Herbst and Carvalho for the same reasons as discussed above for claim 1.
It would be obvious to combine Herbst and Carvalho for the same reasons as discussed with regards to claim 1 above.

Concerning independent claim 19, Herbst discloses:
A system comprising:
one or more hardware processors;
one or more non-transitory computer-readable media storing instructions, which when executed by the one or more hardware processors cause (Herbst – See page 190, Col. 1 – Col. 2, 1st paragraph – experiments with a representative amount of forecasting method executions on a machine with an Intel Core i7 CPU; See page 191, Section 3.1 – forecasting methods are “computational”; processing times given for different operations that are performed, which page 190 explains is by the CPU).
The remaining limitations in claim 19 are similar to claim 1. Claim 19 is rejected over Herbst and Carvalho for the same reasons as discussed above for claim 1.
It would be obvious to combine Herbst and Carvalho for the same reasons as discussed with regards to claim 1 above.


The method of claim 1, wherein the first uncertainty interval and the second uncertainty interval are confidence intervals (Herbst discloses – page 188, col. 1, 1st paragraph - Our implementation of the proposed Workload Classification and Forecasting (WCF) approach is able to continuously provide time series of point forecasts of the workload intensity with confidence intervals and forecast accuracy metrics in configurable intervals ; see page 193, Section 4.1 - The forecast results are provided continuously over the experiment duration, which means that at the end of an experiment there is for every observed request arrival rate a corresponding forecast mean value with a confidence interval); wherein the first uncertainty interval indicates where a first average value or variance within the first season is expected to fall; wherein the second uncertainty interval indicates where a second average value or variance within the second season is expected to fall Herbst – See page 195, Col. 1, 1st-2nd paragraph – FIG. 7; page requests – when arrival rate higher than a given threshold, average response time by server instances is violated; when arrival rate lower than a given threshold, one of servers is shut down or put in stand by mode; WCF provides forecast mean value and confidence intervals; upper threshold for WCF forecast is placed so that it is not reached constantly in every daily seasonal period).
In light of claim 1, Carvalho also discloses the limitations (Carvalho – see page 5, Section 4.2 - The confidence interval calculation relies on the variance of the prediction errors and the confidence level g.; closed formulas for estimated variance are also available for some forecasting techniques).

Claim 13 is similar to claim 4 above. Claim 13 is rejected for the same reasons as claim 4 above.

Concerning claim 6, Herbst discloses:
The method of claim 1, wherein the first set of forecasting components further define a first trend rate and a first anchor point for the first season (paragraph 83 as published states anchor points computed by determining an average -Herbst – See page 188-189, section 2.1 – workload intensity behavior – time series decomposed into trend, season, and noise; See page 189, col. 2 - The standard deviation and the mean value are combined in the coefficient of variation (COV) which characterizes the dispersion of the distribution as a dimensionless quantity; see page 193, col. 2 - The forecast results are provided continuously over the experiment duration, which means that at the end of an experiment there is for every observed request arrival rate a corresponding forecast mean value with a confidence interval; statistical indices include arithmetic mean; to rank forecasting methods according to achieved forecast accuracy); wherein the second set of forecasting components further define a second trend rate and a second anchor point for the second season (Herbst – See page 188-189, section 2.1 – workload intensity behavior – time series decomposed into trend, season, and noise; See page 189, col. 2 - The standard deviation and the mean value are combined in the coefficient of variation (COV) which characterizes the dispersion of the distribution as a dimensionless quantity; see page 193, col. 2 (see above – mean; arithmetic mean); see page 196, col. 1 - For a WIB with strong daily seasonal pattern and high amplitude variance due to known calendar effects, the forecast accuracy might be strongly improved by splitting this WIB into two separate time series: regular working days in the first and weekends and public holidays in the second).
Claim 15 is similar to claim 6 above. Claim 15 is rejected for the same reasons as claim 6 above.

Concerning claim 7, Herbst in combination with Carvalho discloses the limitations:
The method of claim 1, wherein generating, by the machine-learning process, the forecasting model comprises: 
determining the first set of residuals based, at least in part, on differences between observed values in the noise signal associated with the first season in a sample period and projected values associated with the first season in the sample period (Herbst – page 193, Col. 2-  To quantify the forecast result accuracy, a relative error is calculated for every individual forecast mean value: relative Errort = |forecast Valuet – observed Arrival Rate t|  [divided by] observedArrivalRatet. The distributions of these relative errors are illustrated using cumulative histograms which have inclusive error classes on the x-axis and the corresponding percentage of all forecast points on the y-axis; Carvalho – see page 5, col. 2 – A general approach to estimating sˆ is to calculate the standard deviation from the prediction errors (residuals) when applying the fitted forecast model to the same data used for training); and 
determining a second set of residuals based, at least in part, on differences between observed values in the dense signal associated with the second season in the sample period and projected values associated with the second season in the sample period (Herbst – See page 193, Section 4.1 - To quantify the forecast result accuracy, a relative error is calculated for every individual forecast mean value).
Herbst discloses having forecast accuracy metrics including error, that is used in WCF (page 190, section 2.3) and that confidence intervals are assessed (page 193, section 4.1). It is not explicitly clear if Herbst discloses the remaining limitations.
Carvalho discloses the limitations:
modelling, based at least in part on the first set of residuals, the first uncertainty interval (Carvalho – see page 5, Section 4.2 - The confidence interval calculation relies on the variance of the prediction errors and the confidence level g.HHdsfdsfdsf); and 
modelling, based at least in part on the second set of residuals, the second uncertainty interval (Carvalho – see page 5, Section 4.2 - The confidence interval calculation relies on the variance of the prediction errors and the confidence level g; This lets us trade off the quantity of resources that are predicted against their availability: the higher the confidence level, the lower the risk of an availability SLO violation; See page 6, col. 1 – see Figure 5 and generating new predictions for each window/cycle; as the confidence level rises, the width of the confidence interval increases).

Claim 16 is similar to claim 7 above. Claim 16 is rejected for the same reasons as claim 7 above.

	Concerning claim 8, Herbst and Carvalho discloses:
The method of claim 1, wherein the first uncertainty interval is wider than the second uncertainty interval to reflect a greater level of uncertainty in projecting computing resource metrics for the computing system during the first season than in the second season (Herbst – FIG. 3 – looking at burstiness when classifying; See page 188, col. 2 - A workload intensity behavior (WIB) is a description of a workload’s characteristic changes in intensity over time like the shape of seasonal patterns and trends as well as the level of noise and bursts as further described in the following section; See page 30 , Col. 1, last paragraph -Seasonal/Cyclic workloads are characterised by having repeating highs and lows, for example load on an online retailer, in which higher workloads are observed by day compared to by night;
See also Carvalho – see page 5, Section 4.2 - The confidence interval calculation relies on the variance of the prediction errors and the confidence level g; This lets us trade off the quantity of resources that are predicted against their availability: the higher the confidence level, the lower the risk of an availability SLO violation; See page 6, col. 1 – see Figure 5 and generating new predictions for each window/cycle; as the confidence level rises, the width of the confidence interval increases).
It would be obvious to combine Herbst and Carvalho for the same reasons as discussed with regards to claim 1 and 7 above.
Claim 17 is similar to claim 8 above. Claim 17 is rejected for the same reasons as claim 8 above.

Concerning claim 21, Herbst discloses:
The media of Claim 10, wherein the instructions further cause: 
classifying, by the machine learning process, the first season based on the sparse features that recur in the noise signal and classifying the second season based on the dense features that recur in the dense signal (Herbst - See page 189, col. 1, 3rd paragraph - The season component captures recurring patterns that are composed of at least one or more frequencies, e.g. daily, weekly or monthly patterns (but they do not need to be integer valued). These frequencies can be identified by using a Fast Fourier Transformation (FFT) or by auto-correlation techniques; see page 189, col. 1, 4th paragraph – noise - The noise component is an unpredictable overlay of various frequencies with different amplitudes changing quickly due to random influences on the time series. The noise can be reduced by applying smoothing techniques like weighted moving averages (WMA), by using lower sampling frequency, or by a low-pass filter that eliminates high frequencies. Finding a suitable trade-off between the amount of noise reduction and the respective potential loss of information can enhance forecast accuracy. See page 189, col. 2 - The number of consecutive monotonic values either upwards or downwards within a sliding window indirectly characterizes the influence of the noise and seasonal components. A respective small value can be seen as a sign of a high noise level and a hint to apply a time series smoothing technique).

Concerning claim 23, Herbst discloses having a burstiness index for fluctuations and includes a maximum observed value (See page 189, col. 2).
The media of Claim 10, wherein the first uncertainty interval is associated with a sparse high uncertainty value and the second uncertainty interval is associated with a dense high uncertainty value; wherein the first range of computing metric values is determined by adding the sparse high uncertainty value to at least a first value forecasted for a sparse high season and wherein the second range of computing metric values is determined by adding the dense high uncertainty value to at least a second value forecasted for a dense high season (Carvalho – See page 5, col. 2 – equation 2 is “prediction interval for a future” that includes a “plus/minus” standard deviation; page 6, Section 4.3 – Prediction cycles use equation 3, which uses the variables from equation 2 (page 5) to determine the “minimum” or “lower bound” by subtracting sigma (the variance)).

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst, “Self‐adaptive workload classification and forecasting for proactive resource provisioning”, 2014, ICPE’13, pages 187-198, in view of Carvalho et al., “Long-term SLOs for reclaimed cloud computing resources,” 2014, In Proceedings of the ACM Symposium on Cloud Computing (SOCC '14), New York, NY, USA, 1–13, as applied to claims 1, 4, 6-8, 10, 13, 15-17, 19, 21, and 23 above, and further in view of Ghosh, “Biting off safely more than you can chew: Predictive analytics for resource over-commit in iaas cloud,” 2012, In 2012 IEEE Fifth International Conference on Cloud Computing, pages 25-32.  
Concerning claim 2, Herbst discloses:
The method of claim 1, wherein the first uncertainty interval and the second uncertainty interval are tolerance intervals (par 97 as published – “the tolerance interval is used to indicate a range where an individual forecasted value is expected to fall. In other words a tolerance interval may be mathematically defined to be the range of values that will contain a threshold percentage of future samples.” The confidence interval's width is based on the sampling error and is generally narrower than the tolerance interval's width, which is based both on the sampling error and the variance in values; Carvalho discloses the liimtations – it’s intervals consider both sampling error and variance – See page 5, Section 4.2 - interval calculation relies on the variance of the prediction errors); 
Herbst – See page 195, Section 4.3 – For a WIB with strong daily seasonal pattern and high amplitude variance due to known calendar effects, the forecast accuracy might be strongly improved by splitting this WIB into two separate time series).
Carvalho – See page 5, Section 4.2 - interval calculation relies on the variance of the prediction errors; prediction interval for a future time T=h [i.e. different seasons] is based on variance and prediction errors; closed formulas for estimated variance are also available for some forecasting techniques).
Herbst and Carvalho do not explicitly state it is a “tolerance” interval.
Ghosh discloses a “tolerance” interval (Ghosh page 27, Col. 2, section B - a suitable tolerance interval is constructed based on a small number of product samples, to assess the fraction of the entire batch of products that is within the specifications. We explain this concept of tolerance interval with an example. Assume that a large number of items submitted for quality inspection will be accepted if at least 95% of the items are within the specification interval (L, U), where, L and U are the lower and upper specification limits respectively; See page 28, Col. 1 – tolerance limit used to answer problems in Section II (e.g. mitigate risks of over-commit of computing resources in cloud based on predictive resource over-commit analysis)).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of forecasting workloads for computing resources in Herbst to further explicitly analyze range of computing resources needed as a function of uncertainty, variance, and error as disclosed in Carvalho and further that the interval is a tolerance interval as disclosed in Ghosh, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst, “Self‐adaptive workload classification and forecasting for proactive resource provisioning”, 2014, ICPE’13, pages 187-198, in view of Carvalho et al., “Long-term SLOs for reclaimed cloud computing resources,” 2014, In Proceedings of the ACM Symposium on Cloud Computing (SOCC '14), New York, NY, USA, 1–13, as applied to claims 1, 4, 6-8, 10, 13, 15-17, 19, 21, and 23 above, and further in view of Rasheed, “Framework for Periodic Outlier Pattern Detection in Time-Series Sequences,” 2014, IEEE Transactions on Cybernetics, Vol. 44, No. 5, pages 569-582.  
Concerning claim 5, Herbst discloses:
The method of claim 1, wherein the first season corresponds to a sparse seasonal high season (specification paragraph 53 as published states “sparse signal may correspond to a sudden surge; the sparse signal may be noise, such as activity cause by an anomalous event. - Herbst – discloses the limitations based on broadest reasonable interpretation in light of the specification - see page 192, col. 1 - However, any smoothing method has to be applied carefully not to eliminate valuable information. The four metrics (burstiness index, relative monotonicity, COV and QDC) introduced in Section 2.1 are suitable and sufficient to quantify noise related characteristics within a time series and therefore are repeatedly applied to the set of the most recent time series points of configurable length n) and the second season corresponds to a dense seasonal high season (specification paragraph 45 as published - The power spectral density may be generated by applying a Fast Fourier Transform to the time series data to decompose the data into a set of spectral components Herbst discloses the limitations – See page 188-189, section 2.1 – workload intensity behavior – time series decomposed into trend, season, and noise; page 189 – trend described as monotonically increasing function; season component captures recurring patterns that are composed of at least one or more frequencies; These frequencies can be identified by using a Fast Fourier Transformation (FFT); See page 189, col. 2 - The standard deviation and the mean value are combined in the coefficient of variation (COV) which characterizes the dispersion of the distribution as a dimensionless quantity; The frequency of a time series represents the number of time series values that form a period of interest (in most cases simply the next bigger time-unit). These values are an important input as they are used as starting points for the search for seasonal patterns; Carvalho page 7, col. 2, last paragraph - having a seasonal demand burst).
To any extent Herbst and Carvalho do not disclose “dense high”, Rasheed discloses the limitations (Rasheed – page 571, Co. 1 – maximum period value can have large periodicity; See page 573, Col. 1, 1st paragraph – paramters specify the maximum period value (pmin and pmax) as well as “minimum and maximum length of the periodic pattern (Xmin, Xmax).).
It would be obvious to combine Herbst and Carvalho for the same reasons as discussed with regards to claim 1 above. Herbst, Carvalho, and Rasheed are directed to analyzing time series data for forecasting computing requests for resources (See Herbst 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of forecasting workloads for computing resources in Herbst to further explicitly analyze range of computing resources needed as a function of uncertainty, variance, and error as disclosed in Carvalho and further that the maximum period value is analyzed for its length as disclosed in Rasheed, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Claim 14 is similar to claim 5 above. Claim 14 is rejected for the same reasons as claim 5 above.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Herbst, “Self‐adaptive workload classification and forecasting for proactive resource provisioning”, 2014, ICPE’13, pages 187-198, in view of Carvalho et al., “Long-term SLOs for reclaimed cloud computing resources,” 2014, In Proceedings of the ACM Symposium on Cloud Computing (SOCC '14), New York, NY, USA, 1–13, as applied to claims 1, 4, 6-8, 10, 13, 15-17, 19, 21, and 23 above, and further in view of Terrell (US 2012/0278477).
Concerning claim 22, Herbst discloses considering computational complexity of forecasting method execution on a CPU machine with a single core but not with multi-threading (See page 190, col. 1- col. 2, 1st paragraph). Carvalho discloses analyzing cloud traces as well as a trace of daily values (See page 6, col. 2, Section 5.1). Herbst and Carvalho do not explicitly disclose the limitations.
Terrell discloses the limitations:
The media of Claim 21, wherein the instructions further cause: storing the first set of residuals separately from the second set of residuals based on said classifying (Terrell See par 236 – input data from distributions; analyzed according to PCA to determine variation; par 242-244 – variance of projection errors is lambda used to then compute variance and anomaly score; See par 245 - If the test distribution is deemed to be normal (or non-anomalous), then it is added to the set of distributions used to define the normal basis. This is done to make the process adaptive to gradual shifts in the behavior of a server, whether because of seasonal changes in the demand placed on the server, the gradual aging of the server, or other reasons. See par 253 - The basis error is the maximum amount of relative variation explained by the "error" dimension. See par 256 - After a new distribution is determined by the anomaly test to be non-anomalous, it is added to the "window" of most recent non-anomalous days from which to define a normal basis. See par 273 - In other words, all non-anomalous group A distributions formed a group A basis used in the anomaly test for the group A distribution from the current day, and likewise for groups B, C, and D. Quarter-day blocks are colored black if there was a data collection outage for at least part of the block (i.e. the adudump process running on the monitor failed for some reason). The figure gives us greater resolution when viewing the overall issue. For example, we can now see that the early morning hours are often non-anomalous (and, in general, less anomalous) during the issue than are the other hours).
It would be obvious to combine Herbst and Carvalho for the same reasons as discussed with regards to claim 1 above. Herbst, Carvalho, and Terrell are directed to analyzing time series data for computing requests for resources (See Herbst Abstract; Carvalho Abstract; page 4, section 4; Terrell par 3, 223, 245), and are thus analogous art to the claimed invention. Herbst discloses considering computational complexity of forecasting method execution on a CPU machine with a single core but not with multi-threading (See page 190, col. 1- col. 2, 1st paragraph). Carvalho discloses analyzing cloud traces as well as a trace of daily values (See page 6, col. 2, Section 5.1). Terrell improves upon Herbst and Carvalho by explicitly disclosing that the errors and variance are from “different” distributions and only similar ones that are normal are “added” to the normal basis one (See par 236-245) where the different seasons (i.e. hours) each are 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of forecasting workloads for computing resources in Herbst to further explicitly analyze range of computing resources needed as a function of uncertainty, variance, and error as disclosed in Carvalho and further that the error/residuals are analyzed separately based on anomaly/non-anomalous as disclosed in Terrell, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
Applicant argues Herbst uses the mean of the “entire forecast” to compute the confidence interval and does not “decompose” noise and dense signals and that Carvalho also uses the “entire” time series for a confidence interval. Remarks, page 11. In response, Examiner respectfully disagrees. This is moot in view of the new citations applied. Herbst decomposes the time series into both “trend/season” (i.e. dense) AND noise (i.e. noise) (See pages 188-189). In addition, page 189 and 192 explain that the 
Suggestion – Examiner suggests as one possible suggestion to consider is amending claim 1 to include some combination of claim 2, 22, and paragraph 22 as published.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619